

117 HR 2263 IH: Manufacturing for Our Future Act of 2021
U.S. House of Representatives
2021-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2263IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Mr. Tonko introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Secretary of Energy to establish a clean energy manufacturing grant program, and for other purposes.1.Short titleThis Act may be cited as the Manufacturing for Our Future Act of 2021.2.Clean energy manufacturing grant program(a)Establishment of programNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program to award grants in accordance with this section.(b)Grants to manufacturers(1)GrantsIn carrying out the program established under subsection (a), the Secretary shall, subject to the availability of appropriations, award grants to manufacturers—(A)for projects to reequip, expand, or establish a facility for the manufacture of clean energy systems, or for the manufacture of components of clean energy systems, including the manufacture of—(i)renewable energy technologies;(ii)energy storage technologies;(iii)advanced nuclear energy technologies;(iv)carbon capture, utilization, transportation, and storage technologies, including direct air capture systems, direct ocean capture systems, bio-energy systems with carbon capture and storage, and systems intended to capture biogas and greenhouse gas emissions from wastewater treatment plants and agricultural applications;(v)electric grid technologies, including smart grid technologies, microgrid technologies, advanced transmission technologies, building-to-grid technologies, and vehicle-to-grid technologies;(vi)efficient end-use energy technologies, including Energy Star products and energy-conserving lighting technologies;(vii)electrolyzers;(viii)fuel cells and other technologies related to the transportation, storage, delivery, and use of hydrogen, including technologies for residential, commercial, industrial, and transportation applications;(ix)zero-emission light-, medium-, and heavy-duty vehicles, components of such vehicles, and refueling equipment for such vehicles;(x)industrial energy efficiency technologies, including combined heat and power systems and waste heat to power systems;(xi)pollution control equipment; and(xii)other technologies that reduce greenhouse gas emissions, as determined appropriate by the Secretary; (B)for projects to install, retrofit, or convert equipment for a facility, or to otherwise retrofit or convert a facility, to enable the facility to manufacture zero- or low-emission energy-intensive industrial products, including projects relating to the installation, retrofit, or conversion of—(i)industrial energy efficiency technologies;(ii)carbon capture systems;(iii)equipment and infrastructure to enable fuel or feedstock switching to electricity or hydrogen; and(iv)equipment to enable production of materials and products containing a high percentage of recycled content; and(C)for front end engineering design studies, as determined appropriate by the Secretary, for projects described in subparagraph (B).(2)Priority of applicationsIn awarding grants under this subsection, the Secretary shall give priority to projects that—(A)provide the greatest potential net impact in avoiding or reducing greenhouse gas emissions and other air, land, and water pollutants;(B)include the refurbishment or retooling of manufacturing facilities that have ceased operation or will cease operation in the near future;(C)provide the greatest potential for domestic job creation (both direct and indirect);(D)have the greatest potential for technological innovation and commercial deployment;(E)have the greatest potential to strengthen or develop domestic supply chains for clean energy systems;(F)result in economic development or economic diversification in regions or localities that have historically generated significant economic activity from the production, processing, transportation, or combustion of fossil fuels, including coal mines, fossil fuel-fired electricity generating units, and petroleum refining facilities;(G)promote environmental justice in communities with significant representation of communities of color, low-income communities, or Tribal and indigenous communities, or communities that experience, or are at risk of experiencing, higher or more adverse human health or environmental effects, including through remediation of contaminated sites; or(H)commit to hiring displaced workers in regions or localities described in subparagraph (F).(3)Labor standardsThe Secretary shall require—(A)all laborers and mechanics employed by contractors or subcontractors in carrying out a project for the construction, alteration, retooling, or repair of a facility that is financed by a grant under this subsection shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code; (B)a disclosure by an applicant for a grant under this subsection of any administrative merits determination, arbitral award or decision, or civil judgment, as defined in guidance issued by the Secretary of Labor, rendered against the applicant in the preceding 3 years for violations of applicable labor, employment, civil rights, or health and safety laws;(C)an applicant for a grant under this subsection to provide specific information regarding the actions the applicant will take to demonstrate compliance with, and where possible exceedance of, requirements under applicable labor, employment, civil rights, and health and safety laws, and actions the applicant will take to ensure that its direct suppliers demonstrate compliance with applicable labor, employment, civil rights, and health and safety laws; and(D)an applicant for a grant under this subsection to provide an estimate and description of the jobs and types of jobs to be retained or created by the project proposed by the applicant and the specific actions the applicant will take to increase employment and retention of dislocated workers, veterans, individuals from low-income communities, women, minorities, and other groups underrepresented in manufacturing, and individuals with a barrier to employment.(4)Cost share(A)In generalSection 988(c) of the Energy Policy Act of 2005 (42 U.S.C. 16352(c)) shall apply to a grant made under this subsection.(B)Certain regions and localitiesNotwithstanding subparagraph (A), the Secretary may require, for a project that is funded by a grant under this section and that is located in a region or locality described in subsection (b)(2)(F), that not less than 20 percent of the cost of the project be provided by a non-Federal source. (c)Coordination with State and local programsThe Secretary shall coordinate implementation of the program established under subsection (a) with programs administered by State governments, local governments, and Indian Tribes designed to provide financial and technical assistance to manufacturers, including the retention and retraining of skilled workers.(d)Intra-Agency coordinationIn carrying out the program established under subsection (a), to the extent consistent with applicable law, the Secretary shall collaborate, coordinate, and share information with relevant programs and offices within the Department of Energy.(e)DefinitionsIn this section:(1)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(2)SecretaryThe term Secretary means the Secretary of Energy.(3)StateThe term State means a State, the District of Columbia, Puerto Rico, or any territory or possession of the United States.(4)Zero- or low-emission energy-intensive industrial productThe term zero- or low-emission energy-intensive industrial product means a product—(A)the production of which results in significantly less greenhouse gas emissions relative to the production of similar products, as determined by the Secretary; and(B)that is in one of the following manufacturing categories, as determined by the Secretary:(i)Aluminum and other non-ferrous metals.(ii)Ammonia and fertilizer.(iii)Cement and concrete.(iv)Ceramics.(v)Chemicals and petrochemicals.(vi)Food processing.(vii)Glass.(viii)Hydrogen.(ix)Iron and steel.(x)Pulp and paper.(xi)A manufacturing subsector determined by the Secretary to be energy-intensive or difficult-to-decarbonize.(f)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $10,000,000,000, to remain available until expended.